IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50581
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SANTOS MORENO-SALAZAR; MARIA LEGORRETA-DE MORENO,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. DR-00-CR-52-1-FV
                        --------------------
                          December 7, 2001
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Santos Moreno-Salazar and his wife, Maria Legorreta-De

Moreno, appeal their convictions for harboring illegal aliens.

They argue that the district court’s jury instruction on what

conduct constitutes harboring an alien was incorrect and

prejudicial because the instruction did not require that their

acts rise to the level of substantial facilitation.    They admit

that they did not object to the court’s instruction and that this

issue must be reviewed for plain error.     See Johnson v. United

States, 520 U.S. 461, 465-466 (1997).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50581
                                 -2-

     The concept of “substantial facilitation” is implicit in the

definitions of “harbor” and “conceal” which the district court

provided to the jury.   The conduct so defined by the court is

conduct which by its nature tends to substantially facilitate an

alien’s remaining in the United States illegally.   The

“substantial facilitation” language was not intended as a

limitation on the terms “harbor” and “conceal,” but was intended

to encompass conduct beyond that connected with smuggling-related

activity.   United States v. Cantu, 557 F.2d 1173, 1180 (5th Cir.

1977); United States v. Rubio-Gonzalez, 674 F.2d 1067, 1073 (5th

Cir. 1982).    The jury charge in this case did not allow the jury

to find appellants guilty of conduct which provided only “minimal

assistance” or conduct which was insufficient to substantially

facilitate the aliens’ remaining in the United States.    In the

context of the entire trial, the district court’s instructions on

the elements and definitions of harboring and concealing an alien

were proper.   It was for the jury to determine from the evidence

whether or not the appellants acted knowingly and with the intent

to harbor and conceal the aliens.   The jury instruction did not

allow the jury to convict based on the mere presence of the

aliens on the appellants’ property.

     Appellants contend that the prosecutor improperly bolstered

the credibility of Agent Pena and made misstatements of the law,

depriving them of a fair trial.   They argue that it was improper

for the prosecutor to point to Agent Pena’s status as a

Government employee in order to bolster his credibility.    They

contend that the prosecutor also misstated the law by suggesting
                           No. 00-50581
                                -3-

to the jury that they could convict solely on a finding that

appellants knew the aliens were on their property.    Appellants

acknowledge that they did not object at trial to the comments of

the prosecutor which they now challenge on appeal and that the

plain error standard of review applies.     See United States v.

Munoz, 150 F.3d 401, 415 (5th Cir. 1998).

      Allegedly improper argument must be reviewed “in light of

the argument to which it responded.”   United States v. Thomas, 12
F.3d 1350, 1367 (5th Cir. 1994).   The government “may even

present what amounts to be a bolstering argument if it is

specifically done in rebuttal to assertions made by defense

counsel in order to remove any stigma cast upon [the prosecutor]

or his witnesses.”   Id.; Munoz, 150 F.3d at 415.

     A review of the record shows that the challenged comments,

in the context of the entire trial, were not improper.    The

prosecutor’s comment about Pena being “the reason this case is

here” was made in the context of his argument that appellants had

tried to insulate themselves from the law by having no direct

contact with the illegal aliens.   This comment was based on the

evidence which established that Agent Pena had originated the

investigation after tracking the aliens to their ranch and was

not improper.   In response to defense counsel’s suggestion that

Agent Pena was “over zealous” and “over anxious” in his attempts

to convict the landowners, the prosecutor’s comments about Agent

Pena working hard and taking pride in his work were made to

remove any stigma cast upon Pena by defense counsel.    Taken in
                           No. 00-50581
                                -4-

context, the prosecutor’s comments were not improper and did not

constitute plain error.

     Appellants argue that the prosecutor misstated the law by

improperly arguing to the jury that their mere knowledge of

aliens on their property was sufficient to convict them.    The

prosecutor did not tell the jury that the law permitted the jury

to find the appellants guilty by the mere fact that they knew of

the presence of the aliens on their property.   To the contrary,

the prosecutor repeated the district court’s instruction on

harboring an alien, requiring that they shelter, succor, help, or

give aid.   The prosecutor argued that the evidence showed that

appellants had harbored aliens in that they “provided” the

location to the aliens, that they had “anticipated” their

arrival, and that it had been “prearranged” long ago.   The

prosecutor’s statements did not constitute plain error.

     AFFIRMED.